 114DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal 1104,CommunicationsWorkersofAmerica,AFL-CIO (New York Telephone Company)andWellington G. RigbyLocal 1101,CommunicationsWorkers of America,AFL-CIOandNew York Telephone Company.Cases 29-CB-1347-3 and 29-CB-1426June 6, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn December 28, 1973, Administrative Law JudgeJohn P. von Rohr issued the attached Decision inthis proceeding.Thereafter, the General Counsel andtheRespondents filed exceptions and supportingbriefs and the Charging Parties filed answering briefs.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,' and conclusions of the Administrative LawJudgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adoptsas itsOrder the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondents Locals 1101 and1104,CommunicationsWorkersofAmerica,AFL-C 0, their officers, agents, and representatives,shall take the action set forth in the said recommend-ed Order.iTheAdministrative Law Judge inadvertently found that Rigby'semploymentby the Companybegan in 1968;the correct date is 1948.Similarly,the Administrative Law Judge inadvertently found that member-ship had been denied to employees who "refused to cross the picket line,"AUD,last par.of sec. E. He clearly intended to find that membership hadbeen denied to employees who crossed the picket line and his Decision ishereby corrected accordingly.We also note that, although the Administra-tiveLaw Judge refers to his observation of the witnesses, there were nowitnesses and no issues involvingcredibility.DECISIONSTATEMENT OF THE CASEJOHN P. voN ROHR, Administrative Law Judge: Uponcharges, duly filed, the General Counsel of the NationalLaborRelations Board,by the Regional Director forRegion 29 (Brooklyn, New York) issued complaints,consolidated in this proceeding, against Local 1101 andLocal1104,CommunicationsWorkers of America,AFL-CIO,herein called the Respondents or the Unions,alleging that they had engaged in certain unfair labor1practices in violation of Sections8(b)(IXA) and (2) of theAct.' Respondents filed an answer denying the allegationsof unlawful conduct alleged in the complaint.Pursuant tonotice,a hearing was held before me in Brooklyn, NewYork, on October 24 and 25, 1973. Briefs were receivedfrom the General Counsel,theRespondents and theCharging Parties on December3, 1973,and they have' beencarefullyconsidered. Upon the entire record in this case,and from my observation of the witnesses,I I herebymake the following:iFINDINGS OF FACTI.THE BUSINESSOF THE COMPANYNew York Telephone Company,also referredto in thecomplaint as Telco, isa New York corporationmaintain-ing its officeand principalplaces of businessin the Cityand Stateof New York whereit is engagedin providing'telephone communication and related services.During theyearpreceding the issuance of the complaint,Telco derivedgross revenues from its operations in excessof $500,000.During the sameperioditpurchased goods and materialvalued in excess of$50,000from points and placeslocatedoutside the Stateof New York. The partiesconcede, and Ifind, that New York Telephone Company isengaged incommercewithin themeaning of Section2(6) and (7) ofthe Act.If.THE LABORORGANIZATION INVOLVEDLocals 1101 and 1104,CommunicationsWorkers ofAmerica, AFL-CIO,are labor organizationswithin themeaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.BackgroundThe factsin this case are essentiallyundisputed.2 TheCommunications Workers of America, AFL-CIO, is thecollective-bargainingrepresentative for employees in aiThe complaintin Case 29-CB-1347-3issuedon January 31, 1973, andwas based on a charge filedon October 17, 1972. A complaint and anamended complaintin Case 29-CB-1426, issuedon March 27, 1973, andOctober 12,1973, respectively.The chargein this case was filed onFebruary 2, 1973.2Thefacts pertinent to the background of this case,as well as other factsrelative to the issues herein, are principallyset forthinLocal 1101 and Local1104,CommunicationsWorkers of America, AFL-CIO,Case 2-CB-5172,et,at. the transcript and exhibits of which the parties have agreed to stipulateas part of the record in the instant proceeding.AdministrativeLaw JudgeBenjaminK. Blackburn issued his decision in this proceeding onSeptember4, 1973 (JD-537-73). In settingforth the background and otherfactualmatters herein, I have borrowed freely from the facts, which areuncontested,as set forth in Judge Blackburn'sDecision as well as fromthose set forth in the brief submittedby Charging Party New YorkTelephone Company.Respondent'sbeef does not include any detailedstatement of facts,presumablybecause they are not in material dispute.211NLRB No. 18 LOCAL 1104, COMMUNICATIONSWORKERSnumber of separate bargaining units in the Bell system,including theNew York Telephone Company. TheRespondent locals are constituentlocals of their CWAparent,Local 1101 having jurisdiction over SuffolkCounty, New York,and Local 1104 over Nassau County,New York. These are located in the New York Citymetropolitan area and thus are "downstate," as distin-guished from various "upstate"locals.In 1971, as in the past, CWA and the Bell Systembargained nationally on a pattern basis, the WesternElectricCompany and the Chesapeake and PotomacTelephone Company having been selected as the patternmakers.Negotiations with these parties began in the springof 1971 and were expected to set the pattern for settlementswith the other Bell System Companies.These negotiationsresulted in a nationwide telephone strike which began onJuly 14, 1971, and ended on July 21, 1971.CWA's contract with New York Telephone Companyhaving an expiration date of July 28, 1971, the parties tothis agreement began negotiations for a new contract onJuly 6, 1971. The union bargaining committee consisted oftwo representativesof Local 1101, the president of Local1106, and representatives of Locals 1107, 1122, and 1126,and was chaired by Don Sanchez, CWA's director andchairman of its bargaining committee.Following meetingson July 7 and 9, Sanchez canceled a meeting scheduled forJuly 13 so that the bargaining committee members couldreturn to their home locals in New York State to carry outtheirduties in connection with the nationwide strikescheduled to begin the next day. Negotiations resumed onJuly 14 and continued to July 18. On July 14, 2000employees of the approximately 39,000 unit employees ofNew York Telephone reported to work.The national negotiations resulted in an agreement onJuly 18, 1971, subject to ratification by employees on a unitbasis.The CWA national executive board thereuponterminated the strike and directed all members to return towork on July 21 pending results of the ratification vote.The New York locals, however, including the RespondentLocals in this proceeding, opposed the settlement agree-ment and remained on strike.3On August 19,197 1, the New York Telephone Companyresumed negotiationswith the CWA. On August 26, CWAformally authorized the strike of the New York localswhich then was continuing in effect. A new contractbetween CWA and the New York Telephone Companywas finally ratified on February 16, 1972, and the NewYorkstrike was terminatedon February 18, 1972.During the course of the strike,employeesof New YorkTelephone Company, in varying numbers and at varioustimes,including those hereinafter named, reported forwork and crossed picketlines.Some employees resignedfromthe Unionbefore returningto work while other werenever members of the Union.Prior to the latest (1972) contract, the collective-bargain-ing agreements betweenCWA and Telco contained only amaintenanceof dues provision. However, the agreement ofFebruary 1972 for the first time contained a so-called3Three upstate CWA locals returned to work in compliance with theCWA national board directive.115"agency shop"provision.The language of this clauseprovides as follows:33.01 Each regular employee shall,as a condition ofemployment,pay or tender to the Union amountsequal to the periodic dues applicable to members forthe period beginning 30 days after hire or 30 days afterFebruary 17,1972,whichever occurs later,until thetermination of this collective bargaining agreement,except that an employee may terminate this conditionof employment by giving a written individual notice tothe Companyand the Union of such termination bycertified or registered mail, return receipt requested,and postmarked betweenJuly 8, 1974 and July 17, 1974both dates inclusive.B.The Allegation That Respondent Local 1101Unlawfully Sought the Discharge of Employees forFailure to Pay Dues,While Denying Them UnionMembershipThe facts concerning the above allegations are brief andnot in dispute. Thus, the parties stipulated that during themonth of July 1972, the following employees applied formembership in Respondent Local 1101 pursuant to theagency shop clause in the contract:Mary SemanickiTyrone HeckerGuiseppe ArrigoAlice AllenC.ClumysunAnthony PerilloLeon PantinWilliam HaydakOnkar SinghDonald MacMillanJ.R. SwartCarl BryanClarenceMeekinsJohn SchreinerFrank FyallNelson PhittsJoseph FiumanoJohn MundayWun Yee PoonJohn MartinezFrederick BrownLala JonesRemo BellioliDouglas GoodmanTheodore BraithwaiteMary MyhalkoEugene SullivanW. JurevyszynGordon St. LouisIt is further undisputed that each of the above employeessigned check-off cards authorizing the Company to deductunion dues from their pay. However, as Respondentconcedes, on or about August 18, 1972, the membershipapplications of each of the above employees were rejectedsolely because they refused to participate in the strike andhad crossed the picket lines established by Local 1101.4Finally, it is undisputed that upon denial of membership,the above employees refused to tender amounts equivalentto union dues to Local 1101, whereupon this Respondent,on or about December 4, 1972, requested the Companythat they, and each of them, be discharged under theagency shop provision of the collective-bargaining agree-ment.Concerning all the foregoing, the complaint in Case29-CB-1426 substantially alleges that Respondent Local1101 violated Section 8(b)(1)(A) and 8(b)(2) by demanding4Respondent's answer admits the allegation in the complaint that thedenial of membership occurred on or about August 18, 1973. 116DECISIONSOF NATIONALLABOR RELATIONS BOARDthat the New York Telephone Company, on or aboutDecember4, 1972,discharge the above-named employeesfor failure to pay dues, under the agency shop provision ofthe contract,following its rejection of their applications formembership because they crossed Respondent's picket lineduring the strike against the Company from July 1971 toFebruary 1972.As a starting point in deciding the issue presented above,I think it well to first cite the applicable provision of theAct. Thus, Section 8(b)(2) makes it an unfair labor practicefor a labor organization:to cause or attempt to cause an employer to discrimi-nate against an employee in violation of subsection(a)(3)or to discriminate against an employee withrespect to whom membership in such organization hasbeen denied or terminated on some ground other thanhis failure to tender the periodic dues and the initiationfeesuniformly required as a condition of acquiring orretaining membershipSection 8(a)(3) of the Act, which set forth the require-ments of lawful union-security agreements,in relevantcounterpartmakes it an unfair labor practice for anemployer by discrimination in regard to the hire or tenureor condition of employment to encourage or discouragemembership in any labor organization:(B) if he has reasonable grounds for believing thatmembership was denied or terminated for reasonsother than the failure of the employee to tender theperiodic dues and the initiation fees uniformly requiredas a condition of requiring or retaining membership.Recognizing the obvious difference between a unionsecurity agreement,and an agency shop agreement boththe General Counsel and the Respondents cite the case ofN.L.R.B. v. General Motors Corporation,373 U. S. 734(1963), in support of their respective positions concerningthe alleged violations herein.However,the SupremeCourt's decision in that case, as I read it, in essence goes nofurther than to hold that an agency shop isa permissibleform of union security under the Act. Other than that, andapart from any far-reaching arguments which can be madeonly by citing certain dicta taken out of context from thewhole,Ifail to see where theGeneralMotorsdecision,supra,has any material bearing upon the issue presented inthe present case.More to the point, the General Counsel urges that theinstantproceedingisanalagous to issuespresented anddecided inLocal 4186, United Steelworkers of America,AFL-CIO (McGraw Edison Company),181NLRB 992(1970), andCommunicationsWorkers of America, Local9505,AFL-CIO (The Pacific Telephone and TelegraphCompany),193 NLRB 83 (1971). In theMcGraw Edisoncase the union denied an employee the right to attendunion meetingsand to hold office for a period of 1 year forthe reasonthat he previously had filed a decertificationpetitionwith the Board. When the employee thereuponrefused to pay dues, the union, under a valid union-security clause in the collective-bargaining agreement,threatened to seek his discharge. Under these facts theBoard held that "a labor organization violated Section8(b)(1)(A) by invoking, or threatening to invoke a lawfulunion-security clause to enforce payment of dues by amember whose membership has been significantly im-paired because he filed a decertification petition." In sofinding, the Board first made it clear that it was not dealingwith the union's internal right to discipline a memberbecause he filed a decertification petition, but rather that itwas the insistence of payment of dues upon penalty ofdischarge while membership was impaired that constitutedthe unlawful conduct. The Board further stated:However,Respondent's insistence upon Blaine's con-tinued payment of dues during periods when his rightsas a member were significantly reduced constituted acontinuing form of coercion tending to operate as aserious restraint upon access to Board processes. TheUnion's insistence upon Blaine's payment of dues, onpain of discharge,cannot be considered as disassociat-ed from the suspension of membership rights resultingfrom his decertificationactivity.We see no justifica-tion,either in the proviso to Section8(b)(1)(A) or inconsiderations of a labor organization's need for self-preservation,for the steps taken against Blaine. Thethreat to enforce theunion-securityclausewhilecontinuing the sanctions against Blaine was hardlynecessary to preservetheUnion'sexistence as aninstitution,nor coulditbe viewedas a noncoerciveform of internal disciplinewhich would have nodiscouraging effect upon a member's decision to invokethe Board's representation procedures.ThePacific Telephonecase,supra,involved substantiallythe same factual situation asMcGraw Edison,except thatthe employees thereinvolved hadbeendisciplined byexpulsion from theUnion,rather than by impairment ofmembership privileges,for having filed a decertificationpetition.In addition to finding an 8(bXl)(A) violation, theBoardinPacific Telephonefound that the union violatedSection 8(b)(2) of the Act forin fact having demanded theemployer to discharge the employees under the union-shopprovision of the contract.ReturningtoMcGrawEdison,theBoardfound itunnecessary to pass upon the essentially related questionpresented in the instant case andspecificallynoted asfollows:As our decision in this case is based on the coercivesteps taken as a result of filing a decertificationpetition,we need not pass on whether a labororganization violated 8(b)(1)(A) through enforcementof a union security clause against a member whosemembership was impaired for reasons unrelated toseeking access to board decertification processes.Passing upon this point, as I now must, and for themoment restricting this view to a union-security situation, Ifind there are compelling reasons for extending the Board'sholding inMcGraw EdisonandPacific Telephoneto applyto situations where membership is denied or impairedbecause of employees' exercise of rights guaranteed themunder Section 7 of the Act. Thus, it is hardly necessary to LOCAL 1104, COMMUNICATIONSWORKERScite authority for the proposition that a primary functionof theBoard has beento protect Section 7 rights. It isequally clearthat therefusalof employees to cross a picketline during a strike is oneof the rights guaranteed bySection7.Accordingly, if the Board deems it necessary toprotect the right of "providing unimpeded access to itsproceduresand remedies," as it stated inMcGraw Edison, Iwould find that,in effectuatingthe policies of the Act, theBoardisequallyobligated to protect the rights ofemployeesarising underSection 7 of the Act. It follows,therefore, and I would hold, that a labor organizationviolatesSection 8(b)(1)(A) and 8(b)(2) of the Act byinvokinga lawfulunion-security clause to enforce paymentof dues where employees have been denied umon member-ship forexercisinga right (crossinga picket line during astrike)guaranteedby Section 7 of the Act.Assumingthe validity of the premise as aforesaid, theissue furtherpresented is whether this principle should beextendedto an analagoussituation, but involving theenforcementof an agency shop rather than union shopprovision. For thereasons statedbelow, I am persuadedthat this question should be answered in the affirmative.To begin with, it is hardly open to question that anagency shoparrangementprovides a labor organizationwith a lesserform of union security than does a lawfulunion-shop arrangement. In fact, and as is apparent fromthe facts in theGeneral Motorscase,supra,the very conceptof anagency shoparrangementoriginated with a labororganizationand was intended to be utilized as a device toprotect labor organizationsagainst"free rides" in stateswhereotherwiselawfulunion-security arrangements areprohibited by right-to-work laws. Accepting, then, theundeniable fact of the agency shop being a "less severeformof unionsecurityarrangement"5 than the union shop,itsurelywould beanomaloustohold that, underequivalentcircumstances,a labor organization should beinvestedwith greater rights to enforce the collection ofduesas a condition of employment under an agency shopagreement.Further, since it is well settled that under aunionshop an employee has the option to refrain frombecoming a union member,as long ashe tenders his dues,6a similarlyanomalous resultwould be reached if thisoption nolongerwould be available to an employee underan agency shop situation.In short, I think it contrary to all common sense and themandateof the Act to allow the Union here to selectivelychooseitsmembership while at thesame timeretaining theright to insistupon payment of dues as a condition ofemployment. This,as hasbeen discussed above, it couldnot dounderthemorestringentform of a union-shoparrangement.Accordingly, and in view of all the foregoing, I find thatby demanding the discharge of the above-named employ-ees for failureto pay sums equivalent to union dues, afterGeneralMotors, supras Thus,inUnion Starch& Refining Co,87 NLRB 779, enfd. 186 F.2d1008 (C.A. 7), cert.denied`342 U.S. 815, the Boardstated:If the union imposes any qualifications and conditions for membershipwith which he is unwilling to comply,such an employeemay not beentitled to membership,but he is entitledto keep hisjob Throughoutthe amendmentto the Act,Congress evinced a strongconcern for117having denied them union membershipbecause theycrossed the picket line,RespondentLocal 1101 violatedSection 8(b)(1)(A) and (2) of the Act.C.The Case of Wellington G. Rigby (Local 1104)Except for the factual differences discussed below,Rigby's case is not unlike the cases of the employeesdiscussed above.Rigby has been in continuous employ of New YorkTelephone Company since July 6, 1968. He became amember of Respondent Local 1104 in May 1969 andremained a member until July 7, 1971, at which time heresigned his union membership in accordance with thecollective-bargaining agreement then in effect. Rigby didnot work during the strike referred to in the precedingsection herein, but returned to work after the strike hadbeen settled. Thereafter, in the spring of 1972, Rigbyengaged in organizing activities on behalf of the TeamstersUnion. On or about July 20, 1972, at which time he hadceased his activities upon behalf of the Teamsters, Rigbyapplied for membership in Respondent Local 1104. At thesame time he executed a dues checkoff card, authorizingthe Company to deduct membership dues from his wages.It is undisputed that on September 5, 1972, RespondentLocal 1104 rejected Rigby's application for membershipsolely on the ground that he had engaged in organizationalactivities on behalf of a rival union, i.e., a Teamster local.?Thereafter, upon Rigby's refusal to tender amounts ofmoney equivalent to union dues under the agency shopprovision of the contract, Respondent Local 1104 request-ed the New York Telephone Company to terminate hisemployment for failure to pay the agency shop fee.Just as the employees who crossed the picket line wereengaged in the exercise of a Section 7 right, Rigby'sparticipation in organizational activities on behalf of theTeamsters Union was a right also protected by Section 7 ofthe Act. Accordingly, and for all thereasons setforth inthe preceding Section, I find that Respondent Local 1104,by seeking the discharge of Rigby for failure to pay theagency shop fees, after having denied his membership forengaging in organizing activities on behalf of a rival union,violated Section 8(b)(1)(A) and (2) of the Act.E.The Allegation That RespondentLocal 1101Violated Section 8(b)(1)(A) byDenying MembershiptoEmployeesWho Crossed Its Picket LineApart from the allegations pertaining to Respondent'srequest that employees be terminated for failure to pay theequivalent of union dues, the General Counsel furthercontends that the denial of membership to the employeespreviously named herein (exclusive of Rigby) wasitselfprotectingthe individualemployee in a rightto refrain from unionactivity and tokeep hisjob even ina unionshop. Congress carefullylimited the sphere of permissibleunion security andeven inthat limitedsphere accordedthe unionno power to affect the discharge ofnonmembersexcept to protectitself against"free rides "7Respondent's answer states that on September2,1972,Rigby"reiterated his earlier request for admission to umon membership." 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDunlawful because the basis for such denial was theircrossing of Respondent'spicket line during the strike.8Conceding that Respondent'sdenial of membership tothese employees would not violatethe Act ifthe strike waslawfully called,the particular basis for this contention ispremised on the further allegationthat CWA and Local1101 engaged in the strike without meeting the noticerequirements of Section 8(d) ofthe Act.Insofar as thelatter allegations are concerned,this issue has been raisedand litigatedinLocal 1101and Local1104,CommunicationsWorkers ofAmerica,AFL-CIO (New York TelephoneCompany, etal.)Cases 2-CB-5172,2-CB-5141,et al.,inwhich AdministrativeLaw JudgeBenjamin K. Blackburnissued his decision on September4, 1973 (JD-537-73). Forthe reasons stated therein,Iagree with and adopt thefindings,and accordingly herein find,thatRespondentLocal 1101 engaged in the strike(which commenced onJuly 14,1971, and continued to on or aboutFebruary 17,1972) without meeting the requirements of Section 8(d) ofthe Act.9It is now well established that, notwithstanding theproviso to Section8(b)(l)(A) of the Act whichconfersupon labor organizationsthe right to prescribetheir ownruleswith respect to the acquisition or retention ofmembership,a union may nonetheless commit an unfairlabor practice if it takes certain disciplinary action againstmembers for the purpose of enforcing union rules whichare violativeof the Actor ofpublic policy. Thus, inupholding the Board's finding that expulsion from theUnion for filing charges with the Board violated Section8(b)(1)(A) the SupremeCourt, inN.L.R.B. v. IndustrialUnionofMarine &ShipbuildingWorkers ofAmerica,AFL-CIOand its Local22,391 U.S. 418 (1968),stated"Section 8(b)(l)(A) assures a union freedom of self-regulationwhere its internal affairs are concerned. Butwhere a union rule penalizes a member for filing an unfairlabor practice charge with the Board,other considerationsof public policy came into play."In a later case,Scofield [WisconsinMotor Corp.] v.N.LR.B.,394U.S.423(1969); the Supreme Courtelaborated furtherwith thefollowing:Under this dual approach, Section 8(b)(1) leaves aunion free to enforcea properly adopted rule whichreflects a legitimate union interest,impairs no policyCongress has embedded in the labor laws,and isreasonably enforced against union members who arefree to leave the union and escape the rule. [Emphasissupplied.]Since the Respondent here engaged in a strike withoutcomplying with the provisions of Section 8(d) of the Act,thus clearly impairing a policy which Congress hasembedded in the labor laws, I find that Respondent'saction indenying membership to employees who refused tocross the picket line during the strike in question8 I find no merit to Respondent's contention that the allegation here atissue is barred by Section10(b) of the Act.The alleged violation here wasRespondent's denial of membership to the employees,whichoccurred on orabout August18, 1972. Thiswas well within the periodcovered by thecharge herein,which was filedon February 2, 1973.9The parties involved havingbeen previously served AdministrativeLaw Judge Blackburn's decision,I see no need to further burden Boardconstituted restraint and coercionwithin themeaning ofSection8(b)(l)(A) of the Act.10IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondents set forth in section III,above, occurring in connection with the operations of theemployer describedin sectionI,above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among theseveral States andtend to lead tolabor disputes burdening and obstructing commerce andthe free flow ofcommerce.V. THE REMEDYHaving found that Respondents have engaged in unfairlabor practices violative of Section 8(b)(1)(A) and 8(b)(2)of the Act, I shall recommend that they cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.CONCLUSIONS OF LAW1.New York Telephone Company is an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2.Respondents Local 1101 and 1104, CommunicationWorkers of America, AFL-CIO, are labor organizationswithin the meaning of Section 2(5) of the Act.3.By requesting the discharges of the employeesheretoforenamed in this Decision unless they paidamounts equal to periodic dues, while simultaneouslydenying them union membership because they crossedRespondents' picket line, Respondent Local 1101 re-strained and coerced these employees in the exercise ofrights guaranteed them in Section 7 of the Act and byattempting to cause New York Telephone Company todiscriminate against these employees in violation ofSection 8(a)(3) of the Act, is engaging in unfair laborpractices within the meaning of Section 8(b)(1)(A) and (2)of the Act.4.By requesting the discharge of Wellington G. Rigbyunless he paid amounts equal to the periodic dues, whilesimultaneously denying him union membership because heengaged in organizational activities on behalf of anotherlabor organization, Respondent Local 1104 restrained andcoercedRigby in the exercise of rights guaranteed inSection 7 of the Act and by attempting to cause New YorkTelephoneCompany to discriminate against him inviolation of Section 8(a)(3) of the Act, is thereby engagingin unfair labor practices within the meaning of Section8(b)(1)(A) and (2) of the Act.5.By denying union membership to employees forcrossing a picket line established by Respondent, Respon-dent Local 1101 restrained and coerced employees in thecosts and duplication processes by hereto attaching a copy of that decision.10Communications Workers of America, AFL-CIO, Local 1170 (RochesterTelephone),194 NLRB 872. For relatedcases seealsoLocal 12419, District50,UnitedMine Workers of America (National Grinding Wheel Company,Inc.), 176 NLRB 628:Glaziers Local Union No. 1162 (Tusco Glass, Inc.), 177NLRB 393;InternationalMolders' and Allied Workers Union, Local No. 125(Blackhawk Tanning Co., Inc.),178 NLRB 208. LOCAL 1104, COMMUNICATIONSWORKERSexercise of rights guaranteed in Section7 of the Act,thereby engaging in unfair labor practices within themeaning of Section8(b)(1)(A) of the Act.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.On the basis of the above findings of fact,conclusions oflaw, and the entire record,and pursuant to Section 10(c) ofthe Act, I issue the following:ORDER"Local 1101,Communications Workers of America,AFL-CIO, its officers,! agents, [and representatives shall:1.Cease and desist from:(a) Requesting the discharge of employees pursuant to anagency shop contract unlessthey pay amounts equivalentto periodic dues while simultaneously denying them unionmembership for crossing a picket lineestablished byRespondent.(b)Denying membership to employees for crossing apicket line during a strike calledby theRespondentwithout first complying with the provisions of Section 8(d)of the Act.(c) In any like or related manner restraining or coercingemployees in the exercise of their rights guaranteed underSection7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon tender of periodic dues and initiation fees,offer union membership to the following employees whomRespondent previously denied membership because theycrossed the picket line during the strike beginning on July14, 1972, and e'.tding on February 18, 1972:Mary SemanickiTyrone HeckerGuiseppe ArrigoAlice AllenC.ClumysunAnthony PerilloLeon PantinWilliam HaydakOnkar SinghDonald MacMillanJ.R. SwartCarl BryanClarenceMeekinsJohnSchreinerFrank FyallNelson PhittsJoseph FiumanoJohn MundayWun Yee PoonJohn MartinezFrederick BrownLala JonesRemo BellioliDouglas GoodmanTheodoreBraithwaiteMary MyhalkoEugene SullivanW. JurevyszynGordon St. Louis(b) Post at its offices, and meeting halls copies of theattached notice marked "Appendix A."12 Copies of saidnotices on formsprovided by theRegionalDirector forRegion 29, after being duly signed by Respondent'srepresentative shall be posted immediately upon receiptthereof,and be maintainedby it for 60 consecutive days inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced,or covered by any other material.(c)Additional copies of the Appendix A shall be signed119by the representative of the Respondent union andforthwith returned to theRegionalDirector for Region 29.These notices shall be posted, the New York TelephoneCompany willing,inallplaceswhere notices to itsemployees are customarily posted.(d)Notify theRegionalDirector for Region 29, inwriting,within 20 days from the date of this Order whatsteps the Respondent has taken to comply herewith.Respondent Local 1104, Communications Workers ofAmerica, AFL-CIO, its officers,agents,and representativesshall:1.Cease and desist from:(a) Requesting the discharge of employees pursuant to anagency shop contract unless they pay amounts equivalenttoperiodicdueswhile simultaneously denying themmembership because of their activities in support ofanother union.(b) In any like or relatedmanner restrainingor coercingemployees in the exercise of their rights guaranteed underSection 7 of the Act.2.Take the following affirmative action which it isfound will effectuate the policies of the Act.(a)Post at its offices andmeeting hallscopies of theattached notice marked "Appendix B."13 Copies of saidnotices on forms provided by theRegionalDirector forRegion 29, after being duly signed by Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to members are customarily posted. Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(b) Additional copies of Appendix B shall be signed bythe representative of the Respondent Union and forthwithreturned to the Regional Director for Region 29. Thesenotices shall be posted, the New York Telephone Companywilling,at all places where notices to its employees arecustomarily posted.(c)Notify the Regional Director for Region 29, inwriting,within 20 days from the date of this Order whatsteps the Respondent has taken to comply herewith.11In the event no exceptions are filed as provided by Section 102 46 oftheRules and Regulations of the National Labor Relations Board, thefindings, conclusions,and recommended Order herein shall, as provided inSection 102.48 of the Rules and Regulations,be adopted by the Board andbecome its findings,conclusions,and Order,and all objections thereto shallbe deemed waived for all purposes12 In the event the Board'sOrder is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United StatesCourt of AppealsEnforcing An Order of the National Labor Relations Board "13 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the NationalLaborRelations Board." 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT request the discharge of employeespursuant to an agency shop contract unlessthey payamounts equal to our periodic dues while simultane-ously denying them union membership for crossing apicket lineduringa strike.WE WILL,upon their tender of union dues andinitiation fees, offer membership to the below-namedemployees whom we have previously denied member-ship for crossing a picket line during our strike againsttheNew York Telephone Company which ended onFebruary 18, 1972,inwhich we participated withouthaving first afforded the Company a timely opportuni-ty to bargain within the meaning of Section 8(d) of theAct.Mary SemanickiGuiseppe ArrigoC.ClumysunLeon PantinOnkar SinghJ.R. SwartClarenceMeekinsFrank FyallJoseph FiumanoWun Yee PoonFrederick BrownRemo BellioliTheodoreBraithwaiteEugene SullivanGordon St. LouisTyrone HeckerAlice AllenAnthony PerilloWilliam HaydakDonald MacMillanCarl BryanJohnSchreinerNelson PhittsJohn MundayJohn MartinezLala JonesDouglas GoodmanMary MyhalkoW. JurevyszynWE WILL NOT in any like or relatedmanner restrainor coerceemployeesin the exerciseof their rightsguaranteedby Section 7 of the Act.LOCAL 1101,COMMUNICATIONS WORKERSOF AMERICA,AFL-CIO(LaborOrganization)DatedBy(Representative)(Title)This isan official notice and mustnot be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby anyother material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board'sOffice, 16Court Street,4th Floor,Brooklyn,New York 11241,Telephone 242-596-3535.APPENDIX BNOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United StatesGovernmentWE WILL NOTrequest the discharge of employeesunlesstheypay amounts equal to ourperiodic dues,while simultaneously refusing them union membershipbecause they have engaged in activitiesupon behalf ofanother union.WE WILL NOTin any like or related manner restrainor coerce employees in the exerciseof their rightsguaranteedby Section 7 of the Act.LOCAL 1104,COMMUNICATIONS WORKERSOF AMERICA,AFL-CIO(LaborOrganization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby any othermaterial.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office, 16CourtStreet-4th Floor, Brooklyn,New York 11241,Telephone212-596-3535.